August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals


                         HELEN MAYFIELD, Appellant

NO. 14-12-00034-CV                          V.

  THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS,
               AND JOHN P. BARNWELL, CEO OF
          THE EVENING POST PUBLISHING CO., Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, The Eagle
Newspaper, Holly Huffman, Matthew Watkins, and John P. Barnwell, CEO of the
Evening Post Publishing Co., signed December 12, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.